                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DONNIE SCOTT,                                    Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                          ORDER GRANTING REQUEST FOR
                                                                                            EXTENSION OF TIME TO SERVE
                                   9              v.                                        DEFENDANT KUMAR; DENYING
                                                                                            REQUEST FOR U.S MARSHAL TO
                                  10       ERIC GOLDING, et al.,                            COMPLETE SERVICE ON
                                                                                            DEFENDANT KUMAR
                                  11                    Defendants.
                                                                                            Re: Dkt. Nos. 22, 23
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Good cause being shown, plaintiff’s request for an extension of time to serve defendant

                                  15   Kumar is GRANTED. Dkt. No. 22. Plaintiff shall effect service on defendant Kumar within

                                  16   ninety (90) days of the date of this order. Plaintiff’s request that the U.S. Marshal complete

                                  17   service on defendant Kumar is DENIED as moot.1 Dkt. No. 23. The Court has already ordered

                                  18   the U.S. Marshal to serve defendant Kumar. Dkt. No. 7.
                                  19           This order terminates Dkt. Nos. 22 and 23.

                                  20           IT IS SO ORDERED.

                                  21   Dated: 3/12/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27   1
                                         Plaintiff incorrectly states that Deputy Attorney General (“DAG”) Wilfred Fong has waived any
                                  28   defects in service with respect to defendant Kumar. Dkt. No. 23 at 3. DAG Fong currently only
                                       represents defendant Golding. Dkt. No. 14; Dkt. No. 15 at 2.
